Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 10 May 2022.
Claims 1-2 and 4-9 were amended. Claim 3 was canceled. Claim 10 was newly presented. 
Claims 1-2 and 4-10 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8 Feb 2018. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-2, 4-7, and 10 recite an apparatus, claim 8 recites a method, and claim 9 recites a terminal. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 8 recite determining information on a current location of a user; determining information on a current location of a first vehicle; calculating, based on the information on the current location of the user and the information on a current location of a first vehicle used by the user, a first required time required for the user to move from the current location of the user to the current location of the first vehicle; calculating, based on the information on the current location of the first vehicle and information on a scheduled return place of the first vehicle, a second required time required for the first vehicle to travel from the current location of the first vehicle to the scheduled return place of the first vehicle; calculating, based on the first required time and the second required time a movement start time to be required for the user to return the first vehicle to the scheduled return place by a scheduled return time of the first vehicle; notifying the movement start time to the user; and notifying an other user, different from the user of the first vehicle, to return a second vehicle used by the other user to the scheduled return place of the first vehicle by the scheduled return time of the first vehicle, when determining that the user fails to return the first vehicle by the scheduled return time of the first vehicle. Calculating a time at which a user needs to depart to arrive at a location on time is managing personal behavior, and doing so in the context of an agreement, such as a rental agreement, is a commercial interaction, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 9 recites transmitting identification information for identifying a user who holds the information terminal, and information on a current location of the information terminal; displaying movement start time information to be required to return a vehicle used by the user to a scheduled return place by a scheduled return time of the vehicle. Calculating a time at which a user needs to depart to arrive at a location on time is managing personal behavior, and doing so in the context of an agreement, such as a rental agreement, is a commercial interaction, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements is the processor. There are no additional elements in claim 8. In claim 9, the additional elements are information terminal comprising the location acquisition device, the electronic display, and the processor. The information terminal is described as “a terminal apparatus, such as a smartphone, for example,” and otherwise in terms of the generic computing elements it contains, including the display output unit, in Applicant’s originally filed specification paragraph [0019]. Accordingly, each of these additional elements are generically recited computing elements. Thus, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the independent claims to recite that the steps are performed repeatedly. Performing repetitive calculations has been found by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II), citing Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the personal behavior management and commercial interactions. Claim 2 recites calculating the second required time based on traffic information. Claim 4 recites notifying the other user when a next reservation of the first vehicle is within a prescribed time from the scheduled return time. Claim 5 recites granting an incentive to the other user, when the other user returned the second vehicle to the scheduled return place of the first vehicle by the scheduled return time of the first vehicle. Claim 6 recites notifying the other user who uses the second vehicle without next reservation to return the second vehicle within a prescribed time from the scheduled return time of the first vehicle. Claim 7 recites notifying the other user of a movement start time to be required for the other user to return the second vehicle. Claim 10 recites that  the movement start time is before the first required time and the second required time. All of these steps further define the personal behavior management and commercial interactions, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130290199 to Camacho et. al. (“Camacho”) in view of U.S. Patent Publication No. 20150045068 to Soffer et. al. (“Soffer”).
Claim 9
Camacho discloses the following elements:
An information terminal, comprising: ([0018] user carries a user mobile device)
a location acquisition device; ([0019] vehicle telematics unit includes a global positioning satellite (GPS) unit)
an electronic display; ([0036] notifications are made via an electronic display screen corresponding to the GPS unit; [0048] user’s mobile device may be linked with the telematics unit; see also [0040]; [0048] driver is notified of impending late return via a display, which may be the user’s mobile device)
and a processor configured to repeatedly: ([0019] telematics unit includes a processing device; [0036] electronic processing device receives the data from various sensors to determine vehicle location etc.; see also [0039]-[0043] for tracking, calculating, and notification via processing devices)
transmit identification information for identifying a user who holds the information terminal, and information on a current location of the information terminal; ([0048] user’s mobile device may be linked with the telematics unit; [0038] vehicle’s current location is identified; [0039] data collected in paragraph [0038] is used to identify current rental agreement – this necessarily includes identifying the user associated with the user terminal)
display movement start time information to be required to return a vehicle used by the user to a scheduled return place by a scheduled return time of the vehicle. ([0048] user’s mobile device may be linked with the telematics unit; driver of the rented vehicle is notified of the impending late return of the vehicle; [0051] time-based notification scheme, the time of return threshold-based notifications are sent to interested parties based upon calculating an estimated time of the interested party to reach the return destination)
Camacho does not explicitly disclose communicating a movement start time to a user. However, Soffer discloses that the system determines the time at which a user must leave his or her current location and prompts the user to do so in [0078]. Soffer also discloses that the system may identify when a user needs to leave to pick someone up, which is analogous to collecting a vehicle for return, as in paragraph [0098]. See also Soffer [0069]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delayed return notification system of Camacho the departure time notification as taught by Soffer in order to “which serve as decision-support information to the user when facing motion-related tasks (such as where to go, when to leave, how to get there, who to invite or notify, and potential benefits or risks en route), and thus automatically assists users in coordinating daily plans, travel and arrival schedules.” Soffer, paragraph [0038]. 

Pertinent Art and Point of Novelty
Camacho also discloses that a next user of a vehicle may be given the option to modify, cancel, or maintain the terms and conditions of the current reservation if the vehicle will not be available at the pick-up time specified the next user's reservation/use agreement in paragraph [0044]. U.S. Patent Publication No. 20180144630 to Augustine et. al. discloses a system which may determine that a vehicle is likely to be a “no show” for a later reservation and in which the owner of the vehicle may offer a different vehicle to the later reservation in at least [0054]. U.S. Patent Publication No. 20150348179 to Kamisawa discloses a system in which a user can create a return reservation for a vehicle at a particular return location and time as in at least [0267]. U.S. Patent Publication No. 20100280700 to Morgal et. al. discloses a system in which a vehicle’s return time can be calculated to leave sufficient time for the vehicle to charge prior to the next reservation, and in which an early return of a different vehicle may allow the different vehicle to be used for a reservation instead of the originally assigned vehicle in at least [0100]-[0101]. U.S. Patent Publication No. 20060242269 to Gross discloses that it was known in the art to provide incentives for early return of borrowed items in at least [0073]. Non-Patent Literature “Early Car Rental Return” from Enterprise discloses that it is known in the art that rental vehicles may be returned early for a lower total cost. The prior art does not disclose or fairly suggest notifying a second user to return their rental vehicle by a first user’s rental return time when the first user’s rental vehicle will not be returned by the return time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628